IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARISSA MEREDITH,

Plaintiff,
Case No. 3:19-cv-111

JUDGE WALTER H. RICE

Vv.

ROYAL ASSET MANAGEMENT,
Defendant.

 

ORDER DIRECTING PLAINTIFF TO MOVE FOR ENTRY OF DEFAULT
OR FACE DISMISSAL FOR WANT OF PROSECUTION

 

The docket shows that Defendant was served with a copy of the Summons
and Complaint on April 22, 2019. Nevertheless, Defendant has not yet filed an
Answer or other responsive pleading and Plaintiff has not filed a motion for entry
of default. Accordingly, unless Plaintiff, within 10 calendar days of the date of this
Order, files a motion for entry of default (or submits a valid reason for not doing
so), the Court will dismiss the above-captioned action without prejudice for want

of prosecution.

Date: November 12, 2019 Cell dy
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
